Case 1:19-cv-00545-MJT-ZJH Document 9 Filed 06/26/20 Page 1 of 2 PageID #: 33



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JAMES MARK HERRIN                                §

VS.                                              §       CIVIL ACTION NO. 1:19-CV-545

MAURICE VILLASANA, ET AL.                        §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff James Mark Herrin, a prisoner confined at the Jasper County Jail, proceeding pro

se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Maurice Villasana, Aubery

Elton Cole, Josh Hancock, Scotty Duncan, James Carter, Mitchell Newman, Rebecca Cloud, Paul

Brister, Unknown Gray, and Kenneth Hammock.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge has submitted a Report and Recommendation of United States Magistrate

Judge. The magistrate judge recommends dismissing the action without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. Proper notice

was given to the plaintiff at his last known address. See FED. R. CIV. P. 5(b)(2)(c). No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
Case 1:19-cv-00545-MJT-ZJH Document 9 Filed 06/26/20 Page 2 of 2 PageID #: 34



                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 8) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


        SIGNED at Beaumont, Texas, this 26th day of June, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
